Citation Nr: 0409984	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  99-17 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty with the Marine Corps from September 
1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, denied entitlement to 
service connection for PTSD.

The veteran presented oral testimony at a personal video 
conference hearing in May 2001.  The veteran was notified in 
February 2004 that the Veterans Law Judge who conducted the May 
2001 hearing was no longer employed at the Board.  He was advised 
that he had the right to another hearing by a Veterans Law Judge 
and that if he did not respond within 30 days from the date of the 
letter, the Board would assume he did not want an additional 
hearing and proceed accordingly.  There has been no response from 
the veteran.  

The case was remanded in July 2001 for additional development.  
The case has been returned to the Board for further appellate 
review.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in Washington, 
D.C.  VA will notify you if further action is required on your 
part.


REMAND

In July 2001, the Board remand included a VA examination.  
Evidence of record shows that the veteran did not show for a 
scheduled VA examination.  Review of record reveals, however, that 
the notification of the examination as well as the June 2003 VCAA 
provision notification letter were sent to an incorrect address at 
PO Box 67708, rather than PO Box 67706.  Accordingly, the veteran 
should be rescheduled for a VA Compensation and Pension 
examination with the notice sent to his correct address.  In 
addition, the Board notes that a June 2003 letter to the veteran 
requesting additional information under the provisions of VCAA was 
sent to an incorrect address and should be resent.  

The Board also notes that command chronologies were not requested 
from the Marine Corps Historical Center for the months of July 
1967 and July 1968 in which the veteran claimed stressors 
occurred.  

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  A record of his notification must be incorporated 
into the claims file. 

2.  The June 2003 letter to the veteran requesting additional 
information under the provisions of VCAA should be resent to the 
veteran at his correct address.  

3.  The VBA AMC should request that the Commandant of the Marine 
Corps conduct a search of Unit Diaries of Headquarters and Service 
Company, Support Battalion for fatalities in late July 1967 as 
claimed by the veteran in his statement of claim.  The request 
should contain a copy of the veteran's "Information in Support of 
Claim for Service Connection for PTSD" form, his typewritten 
"Statement of Claim" discussing his claimed Vietnam stressors, any 
additional stressor statements, his DD Form 214, and his service 
personnel records.  

4.  The VBA AMC should request command chronologies for July 1967 
and July 1968 for the unit to which the veteran was attached.  
(See letter dated February 13, 2003 to the Commandant of the 
Marine Corps for identification data and stressor information.)  
The command chronologies should be requested from the Marine Corps 
Historical Center, History and Museums Division, Building 58, 
Washington Navy Yard, Washington, D.C. 20374-0580.  The request 
should include a copy of the veteran's "Information in Support of 
Claim for Service Connection for PTSD" form, his typewritten 
"Statement of Claim" discussing his claimed Vietnam stressors, any 
additional stressor statements, his DD Form 214, and his service 
personnel records.  The Marine Corps Historical Center should be 
asked to provide information that might corroborate any rocket 
fire to which the veteran's unit was exposed in July 1967 and July 
1968 at Camp Books, Red Beach Complex, Danang; and the fatalities 
reported by the veteran in late July 1967. 

5.  After the completion of the above development to the extent 
possible, the veteran should be afforded a VA examination by a 
psychiatrist to determine whether he has PTSD related to any 
established in-service stressors.  The claims file and a copy of 
this remand must be made available to and be reviewed by the 
examiner in conjunction with the examination, and its review 
should be acknowledged in the examination report.   If PTSD is 
diagnosed, the examiner should address the following: (a) whether 
the veteran meets the diagnostic criteria for PTSD under DSM-IV; 
(b) whether the in- service stressor(s) determined to actually 
have occurred (i.e., those that have corroborating evidence) were 
sufficient to produce PTSD; and (c) whether there is a link 
between current symptoms and the stressor(s) established by the 
record.  It is important that the examiner identify the specific 
stressors upon which any diagnosis of PTSD is based.

The examination should include any diagnostic tests or studies, 
including psychological testing, that the examiner finds necessary 
for an accurate assessment, and the examiner should review the 
results of any testing prior to completion of the report.  The 
examination report should include a detailed account of all 
psychopathology found and a complete rationale for all opinions 
expressed.  

6.  After undertaking any development deemed appropriate in 
addition to that requested above, the RO should readjudicate the 
claim for service connection for PTSD.  If the benefit sought on 
appeal remains denied, the veteran and his representative should 
be provided with a supplemental statement of the case that 
contains notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





